AMY, Judge.
For reasons addressed in the companion case of this consolidated matter, see Verret v. State Farm Mut. Auto. Ins. Co., 99-1250 (La.App. 3 Cir. 02/02/00); 759 So.2d 115, the Motion to Dismiss filed by the defendants and the Motion for Sanctions filed by the plaintiffs are denied.
The judgment of July 23, 1997, setting aside the default judgment rendered in favor of Plaintiff, Barbara Este, and against Defendant, Larry Verret, is vacated. We recognize that the judgment of June 16, 1997, entering judgment in favor of Barbara Este and against Larry Verret and awarding damages in the amount of $80,672.92 was a final judgment. Accordingly, the judgment of April 28, 1999, is reversed insofar as the defendants, Bradley LeBouef, Southern Sweeping Services, Inc., and State Farm Mutual Automobile Insurance Company, were cast in judgment in favor of Este in the amount of $46,917.65. Judgment is entered in favor of Este and against the defendants, Le-Bouef, Southern Sweeping, and State Farm, in the amount of $80,672.92.
All costs of these proceedings are assessed against the defendants, Bradley Le-Bouef, Southern Sweeping Services, Inc., and State Farm Mutual Automobile Insurance Company.
MOTIONS DENIED; VACATED, IN PART; REVERSED, IN PART; AND RENDERED.